Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “converting, by the computing device, the textual data to a term frequency-inverse document frequency (TF-IDF) vector” would at least put the reader in doubt because, as written, it is unclear whether the conversion is carried out using the textual data after the filtering operation or the textual data prior to the filtering operation.  A similar limitation also occurs in claims 8 and 15. Please clarify.  
Since claims 2-7, 9-14, and 16-20 depend on claims 1, 8, and 15 respectively, they are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the same reason set forth above for claims 1, 8, and 15.
Claims 3, 10, and 17 recite the limitation "the grayscale image" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-20 (not disregarding the lack of clarity addressed above) are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of: 
Latyshev, et al. (computer English Translation of Russian Patent No. RU 2 702 967 C1), at paragraphs 0036-0055 disclose “At the first stage of operation of the system 1, at least one image of a document, in particular a scanned document, for example, a file in multi-page PDF, JPEG, TIFF or any other known format that can be used for storage in a scanned electronic document kit. The image of the document may come from the image data source 50, in particular directly from the document scanning device, for example, a scanner, or it can be extracted from the corresponding image database into which the image data of the documents is previously stored. The document, the image of which is supplied to the data conversion module 10, can be any document consisting of at least one page, which may contain the attributes of the signatory, and filled in accordance with a known template. A document can be, for example, a contract concluded between companies “A” and “B”, or between a company and an individual, or between individuals, or a document can represent a type of document that is signed by only one signatory a company or an individual , for example, a power of attorney from a company or from an individual.  The data conversion module 10 recognizes characters in at least one image of a document page and converts them into text information. Also, the data conversion module 10 can be configured to pre-process the received text information to reduce the variety of possible texts of recognized document images in order to simplify the work of the following system modules . . . . . . . . . Next, the data conversion module 10 proceeds to the step of generating the vectors of the document page through the vector generation module 11. At this stage, the module for each word obtained after processing the text determines the value of the word weight using the 
image 1710 with respect to a document with an illustrated stamp, as illustrated in FIG. 17.  In addition, boundary areas are extracted with respect to the extracted chroma items (1740 and 1750).  In addition, the plurality of extracted boundary areas may be merged to extract a stamp shape (1760).  When the stamp shape is extracted, the classifier 160 may perform classification based on similarity between pre-stored stamp shape information  and an extracted stamp shape.  In some embodiments, the classifier 160 may perform OCR on a region detected with a stamp and perform classification using both the OCR result and the stamp shape.  An example of the stamp may include a date stamp.  In this case, the classifier 160 may recognize a position of the 
	Khatib, et al. (US 2020/0099530) at paragraph 0085 disclose: “an artificial intelligence system 304 classifies uploaded documents 102.  In these embodiments, the artificial intelligence system 304 may leverage one or more document classification models to classify an uploaded document.  In operation, the artificial intelligence system 304 may load the one or more document classification models from the model data store.  The artificial intelligence system 304 may extract the features of the uploaded document 102.  For example, the artificial intelligence system 304 may extract tokens (e.g., words, values, bi-grams, tri-grams, n-grams of consecutive words or terms), TF-IDF of the tokens, tokens appearing in headers, tokens appearing with emphasis, extracted entities, and the like from the uploaded document 102. The artificial intelligence system 304 may further extract features such as a time stamp, an author of the document, a title of the document, and the like. The artificial intelligence system 304 may also determine one or more enrichment features based on the extracted features.  The artificial 
intelligence system 304 may then generate a feature vector based on the extracted/determined features, and may feed the feature vector into the one or more document classification models.  In response, the one or more classification models output one or more candidate classifications.  Each candidate classification may include a score that indicates a degree of confidence in the 
	In contrast, upon pre-processing the image data and filtering the textual data of a document, using a computing device, the instant invention converts the textual data to a term frequency-inverse document frequency (TF-IDF) vector; detects via a trained neural network from the pre-processed image data and the TF-IDF vector, a presence of a stamp on the document; responsive to detection of the presence of the stamp, extracts a subset of the image data comprising the stamp; and extracts via optical character recognition, text from the subset
of the image data.  Thereafter, the instant invention classifies via a weighted ensemble model from the extracted text and the TF-IDF vector, the stamp; and stores, by the computing device in a database, the subset of the image data comprising the stamp, the extracted text from the subset of the image data, and an identification of the classification of the stamp. These elements in combination with all of the other elements of the claims are not disclosed or fairly suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication Numbers: 2016/0147386, 2017/0206409 (See for example, paragraph 0031) and 2020/0099530; and Computer English Translation of Russian Patent No. RU 2 702 967 C1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL G MARIAM/            Primary Examiner, Art Unit 2665